Carton, J. A. D.
(concurring). I concur in the view that deposit of the check was required to be made on July 5 in order to establish compliance with plaintiff’s agreement *366to make the check good “during the normal course of deposit after the July 4th weekend.” Eailure to establish such compliance warrants affirmance.
But I do not share my colleagues’ opinion that the statute of frauds rendered unenforceable the agreement of the parties modifying the time and method of payment. I consider that acceptance of the check bearing the notation that it represented “advance rent as per lease agreement 1/1/67 to 12/32/67 [sic],” coupled with the allegation in the complaint that the option was exercised, shows sufficient evidence of the terms of the extension and performance to preclude summary judgment on this ground.
Moreover, since the statute has been held not to preclude the enforcement of oral extensions of the time for performance of written contracts for the sale of land, there appears to be no logical reason for treating option contracts differently. The option agreement here involved was executed by both contracting parties; under its terms both parties were obligated to fulfill certain undertakings upon the occurrence of specified conditions. To accord different treatment to such an option agreement on the basis that it is of a unilateral rather than a bilateral character serves no useful purpose and ignores what I believe is the practice of ordinary business men to the contrary.